 In the Matter of PRENTICE-HALL, INC.andBOOK & MAGAZINE GUILD,LOCAL 18, UNITED OFFICE & PROFESSIONAL WORKERS OF AMERICA,C. I. O.In the Matter Of PRENTICE-HALL, INC.andBOOR & MAGAZINE GUILD,LOCAL 18, UNITED OFFICE & PROFESSIONAL WORKERS of AMERICA,C. I. O.CasesNos.R-3406 and R-3407, respectively.DecidedFebruary l1, 1942Jurisdiction:publishing industry.Investigation and Certification of Representatives:existence of question : dis-pute as to appropriate unit; refusal of Company to accord union recognitionuntil certified by the Board; election necessary.Unit Appropriate for Collective Bargaining:all shipping clerks at Company'smain office; loose-leaf service editorial employeesheld,inappropriate.Practice and Procedure:one of the petitions dismissed where no appropriateunit within scope of petition.Chadbourne, Hunt, JaeckelcCBrown,byMr. Clinton DeWitt VanSiclenandMr. John Powers,of New York City, for the Company.Boudin, Cohn cC Glickstein, by Mr. Leonard B. Boudin,of NewYork City, for the Union.Miss Melvern R. IKrelow,of counsel to' the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEOn September 24, 1941, Book & -Magazine Guild, Local 18, UnitedOffice & Professional Workers of America, C. I. 0., herein calledthe Union, filed with the Regional Director for the Second Region(New York City) a petition alleging that a question affecting coin-merce had arisen concerning the representation of the shippingclerks at 75 Varick Street, New York City, of Prentice-Hall, Inc.,New York City, herein called the Company, and requesting an in-39 N L R B., No. 19.-92 PRENTICE-HALL, INC.93vestigation and' certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On November 1, 1941, the Union filed a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees in the loose-leaf service editorialdepartment at 70 Fifth Avenue, New York City,, of the Company.On December 5, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3 and Section 10 (c) 2, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation in each case, authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice, and ordered that the cases be consolidated.On December 8, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on December 15, 16,and 17, 1941, at New York City, before Frederick R. Livingston, theTrial Examiner duly designated by the Chief Trial Examiner.TheCompany and the Union appeared by counsel and participated inthe hearing.'Full opportunity to be heard, to examine and cross-examine, witnesses, and' to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to the,admission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On January 3, 1942, and on January 14, 1942, the Union and theCompany, respectively, filed briefs which the Board has duly con-sidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYPrentice-Hall, Inc., is a New York corporation engaged in theState of New York in the publishing business.2During the periodIAt the openingof thehearing,the AlliedPrinting Trades Council Organizing Com-mittee and the International Brotherhood of Book Binders,claiming an interest in theproceeding,moved orally to interveneThe Trial Examiner stated that in accordance withArticle III,Section 4,a motion to intervene must be in writing,and withheld his rulinguntil such written motion was filed, but allowed the representatives to participate in theinterim.After the noon recess during the first day,no appearance was made by anyrepresentative for these organizations,nor did anyone appear thereafter'The Company also has offices in Chicago,Illinois;San Francisco, California ;Wash-ington, D C.;and Dover,Delaware. 94DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom April 1, 1941, to October 1, 1941, the Company purchased rawmaterial,which consists of paper, valued at $100,000, 50 percent ofwhich was shipped to it from points outside the State of New York.During the same period the Company received substantiallyin excessof $1,000,000 from the sale of finished products consisting of booksand loose-leaf services, 80 percent of which were shipped by it topoints outside the State of New York.The Company admits thatit is engagedin commerce within the meaning of the Act.II.THE' ORGANIZATION INVOLVEDBook & Magazine Guild, Local 18, United Office & ProfessionalWorkers of America, is a labor organization affiliated with the Con-gress of Industrial Organizations. It admits to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union has'requested the Company to recognize it as theexclusive representative for two units of employees: (1) its shipping'clerks at 75 Varick Street, New York City, and (2) its loose-leafservice editorial department employees located at 70 Fifth Avenue,New York City. The Company denied the requests on the groundthat the units alleged are inappropriate and that until-the Unionis certified by the Board, the Company would not recognize it.From the statement of the Regiontil Director introduced in evi-dence at the hearing, it appears that the Union represents a sub-stantialnumber of employees in the units alleged by it to beappropriate.'We find that a question has arisen concerning the representationof the shipping-department employees of the Company.In view of the fact that we hereinafter find the loose-leaf serviceeditorial employees do not constitute an appropriate unit for thepurposes of collective bargaining, we find that no question hasarisen concerning the representation of those employees of theCompany.-*The Regional Director reported that the Union presented 15 application cards of ship-ping department employees;1 undated,1 dated July 30, 1941, and 11 dated July 31, 1941.Of the 15 application cards submitted,13 bear the apparently genuine signatures of personson the Company's pay roll of September 30, 1941.There are 16 employees on the, Com-pany's pay roll of September 30, 1941, in the alleged unit..'The Regional Director further reported that the Union presented a petition containing42 apparently genuine signatures of employees in the loose-leaf service editorial depart-ment.A notation appears on the petition, "collected September 25 to October 2, 1941."Of the 42, 41 are names of persons who appear on the Company's pay roll of September 30,1941, in the alleged unit.There are 79-employees on the Company's pay roll of September30, 1941, in the alleged unit PRENTICE-HALL, INC.95IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Union contends that (1) the shipping department, at 75Varick Street, New York City, and (2) the loose-leaf service edi-torialdepartment, excluding supervisory employees, constituteseparate appropriate units.The Company contends that all employees of the Company in-cluding those who are employed outside of New York City (Wash-ington, D. C.; Dover, Delaware; Chicago, Illinois; San Francisco,California; and Los Angeles, California) excluding supervisoryemployees, constitutes the appropriate unit.The Company gathers, publishes, and sells textbooks, mail-orderbooks, syndicated literature, and trade books. It also publishesvarious cumulativeloose-leafservices which are sold under contractto subscribers.The management of the entire business is centralized at the mainofficewhich is located at 70 Fifth Avenue, New York City. Thepresident personally passes on all matters relating to personnel.There is a company-wide system of seniority, and all collective bar-gaining negotiations must be handled by the president.The Company employs 577 employees, of whom 437 are locatedinNew York City. The classifications of employees include thoseengaged in the "services," for which work the Company employseditors, secretarial assistants, and proofreaders; those engaged in thebook editorial work, for which work the Company also employs edi-tors,secretarialassistants,and proofreaders; those engaged inclerical work, mail-order work, advertising, sales, purchasing, creditsand collections, multigraphing and multilithing, and shipping.Shipping Department.The record discloses that the Union con-ducted a special organizational drive in the industry in the sum-mer f 1941, specifically covering shipping employees.The testi-mony' indicates that the shipping clerks came to the Union in a bodyand requested representation.During the latter part of August 1941,the Union attempted to obtain from the Company recognition onbeha]f of the Company's shipping employees at 75 Varick Street.448105-42-vol 39-8 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter conferences with the Company, and its refusal to grant suchrecognition, the Union called a strike of these employees.As a re-sult of informal negotiations through the State Mediation Board,the strike was settled.The Company agreed to allow the employeesto return to work without discrimination, but steadfastly refused torecognize the Union until the Board certified it.There are 16 shipping clerks.They receive cases of books andput them away in respective bins allocated for each book.As or-ders are received, they pick the books from bins and lay them outon the packing table ; put the books into cartons and sometimes intocases ; stamp the cartons or mark the cases ; and ship them out. Thework of these employees, which is substantially manual, is clearlydistinguishable from the work of the other employees of the Com-pany, who are engaged in editorial, clerical, and proofreading work.Moreover, these shipping-department employees have indicated adesire to organize as a separate unit and have requested the Unionto represent them.Under the circumstances, we conclude that theshipping clerks at 75 Varick Street constitute an appropriate bar-gaining unit.The Company and the Union stipulated that Hecht, who directsthe work of the shipping employees and who also works with them,be included in the shipping department in the event the Board findsthis unit appropriate.We will include Hecht in the unit.We find that the shipping clerks at 75 Varick Street, New YorkCity, including Hecht, constitute a unit appropriate for the purposesof collective bargaining and that such unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise will effectuate the policiesof the Act.ILopse-leaf Service Editorial Employees.There are approximately80 employees in the "loose-leaf service editorial department," whichis located at 70 Fifth Avenue,,New York City. It is engaged in anumber of projects ranging from a service on Federal income taxesto a service on food, drugs, and cosmetics.These services in loose-leaf form are continually supplemented.There are editors, secre-tarial assistants, and proofreaders engaged in this work.The edi-tors gather information from various sources; organize and rewritethat information ; put it in suitable editorial headings ; and allocatematerial to the various headings.The editors in the "book edi-torial department" 4 in the main edit material on books submittedby authors who are not employed by the Company and in manyinstances organize and rewrite the material submitted.The Com-' The Company does not recognize any departmental distinction between book editorialand loose-leaf service editorial work.The designation of "department"has been madeby the Union. PRENTICE-HALL,INC.97pany makes no distinction between the two groups of employeesfor any managerial purposes.The same degree of professionaltraining and ability is required of both groups.The secretarial as-sistants do some stenographic work, file, and index the material giventhem by theeditors, do occasional proofreading,paste up pages, andlook through court reports for citations.The proofreaders hold copy,read against galleys,correct page proofs as they come back, andmark up the original copy.These three groups of employees per-form substantially the same work as, and frequently supplement thework of, employees in the same classifications in the "book editorialdepartment."Editorial work on books published by the Company,other than loose-leaf books, is performed by both the book and serviceeditorial- employees.Transfers of employees from 'service editorialwork to book editorial work have occurred.The service'editorialproofreaders Lnd the book editorial proofreaders are given the sametests to determine their qualifications for employment with the Com-pany.There is a community of interests between the book editorialemployees and the service editorial employees, and the activities ofboth groups are interrelated and interdependent.Since the other employees whom the Union would exclude performthe same kind of work and there is frequent interchange of dutieswe conclude that a unit of so-called loose-leaf service editorial em-ployees is inappropriate for the purposes of collective bargaining andwe so find.We shall therefore dismiss the petition in Case No.R-3407.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation can best beresolved by an election by secret ballot among the employees in theappropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of Prentice-Hall, Inc., New York City, within-the meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.2.All shipping clerks of the Company at 75 Varick Street, NewYork City, including Hecht, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the National Labor Relations Act.3.No question concerning the representation of theloose-leafservice editorial employees of Prentice-Hall, Inc., New York City, in a 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit which is appropriate for the purposes of collective bargaininghas arisen within the meaning of Section 9 (c) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the NationalLabor Relations Act, and pursuant' to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto. ascertain representatives for the purposes of collective bargainingwith Prentice-Hall, Inc., New York City, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among all shipping clerks'of the Company at 75 Varick Street, NewYork City, including Hecht, who were employed during-the pay-rollperiod immediately preceding the date of this 'Direction, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excluding em-ployeeswho have since quit or been discharged for cause, todetermine whether they desire to be represented by Book & MagazineGuild, Local 18, United Office & Professional Workers of America,affiliatedwith the Congress of Industrial Organizations, for thepurposes of collective bargaining.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, the National Labor Relations Board hereby orders that thepetition for investigation and certification of representatives of theloose-leaf service editorial employees of Prentice-Hall, Inc., NewYork City, filed by Book & Magazine Guild, Local 18, United Office& ProfessionalWorkers of America, affiliated with the Congress ofIndustrial Organizations be, and it hereby is, dismissed.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision, Direction of Election, and Order.